                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )      Criminal No. 6:14-cr-38-GFVT-HAI-1
                                                 )
 V.                                              )
                                                 )
 ELIZABETH SCISCO,                               )                     ORDER
                                                 )
        Defendant.                               )


                                      *** *** *** ***

       This matter is before the Court on the Recommended Disposition [R. 41] filed by United

States Magistrate Judge Hanly A. Ingram. The Defendant, Elizabeth Scisco, is charged with

violating the special condition of her revocation judgment that she be placed in a Residential Re-

Entry Center for the six months following her release from custody. Id. at 2. Judgment was

originally entered against the Defendant in January 2010, after Ms. Scisco pleaded guilty to

conspiracy to manufacture, distribute, and possess with intent to distribute methcathinone, in

violation of 21 U.S.C. §§ 841(a)(1) & 846, and conspiracy to possess and distribute

pseudoephedrine, knowing it would be used to manufacture methcathinone, in violation of 21

U.S.C. §§ 846 and 841(c)(2). Id. at 1. She was originally sentenced to seventy months of

imprisonment followed by a three-year term of supervised release. Id. Ms. Scisco began her

term of supervised release on August 8, 2014. Id.

       Ms. Scisco had her initial supervised release revoked for admitting to the use and

possession of buprenorphine, oxycodone and morphine. Id. These violations resulted in a
sentence of fifteen months of imprisonment and three years of supervised release. Id. Following

the Defendant’s state charge for fourth-degree assault, the Court added a condition requiring her

to participate in mental-health treatment at the direction and discretion of the probation office.

Id. at 2.

        Ms. Scisco had her supervised release revoked for the second time following her

confession that she committed crime and failed to report an arrest. Id. For these violations, she

was sentenced to sixteen months of imprisonment followed by two-years of supervised release.

Id. That revocation judgment added the special condition that the Defendant be placed in a

residential re-entry center for a period of six months upon her release from incarceration. Id.

        On December 17, 2018, Scisco was charged with one violation based on her dismissal

from the residential re-entry center. Id. The Report alleges that she was dismissed from the

facility for texting sexually explicit photographs to another resident. Id. at 3. The Report, also,

includes correspondence that shows several other disciplinary reports filed against the Ms.

Scisco since she began her residency at the re-entry center. Id. Ms. Scisco told the Probation

Office that she had been removed from the facility because she contacted a former resident and

had given her phone to another resident whose phone privileges had been revoked. Being

removed from the re-entry facility would constitute a Grade C violation. Id.

        At the final revocation hearing, held on February 25, 2019, Scisco competently entered a

knowing, voluntary, and intelligent stipulation to all violations that had been charged by the

USPO in the Supervised Release Violation Report. [R. 40.] On March 5, 2019, Magistrate

Judge Ingram issued a Recommended Disposition which recommended Scisco’s supervised

release not be revoked and that she continues under supervised release as currently set with the

additional condition that she serve eight consecutive weekends of intermittent confinement. [R.
                                                 2
41 at 8.] Judge Ingram, also, recommended a status conference with him after Ms. Scisco

finishes her intermittent confinement. Id.

       Judge Ingram appropriately considered the 18 U.S.C. § 3553 factors in coming to his

recommended sentence. Id. at 5. Ms. Scisco has violated the terms of her supervised release

three times. Id. at 6. As she admits, she needs to change her pattern of behavior. Ms. Scisco is

pregnant and has recently obtained new employment. Id. As a result, intermittent weekend

confinement should be enough to change her behavior. Id.

       There are several specific reasons for a below Guidelines range sentence. Id. at 7. While

Ms. Scisco has continued along her pattern of making wrong choices, her present violation is less

severe than others contemplated by the Court. Id. The sentence given is enough to teach Ms.

Scisco that little decisions can still have big consequences. Id. She has, also, already served a

significant amount of time in prison for conduct related to this case. Id. Therefore, weekend

confinement will prevent her from making bad choices on the weekends and remind her of the

high cost related confinement. Id.

       Finally, Scisco’s violation is a serious breach of the Court’s trust. Id. The Defendant has

violated the terms of her release on multiple occasions. Id.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Recommended

Disposition further advises the parties that objections must be filed within fourteen (14) days of

service. [Id. at 9.] See 28 U.S.C. § 636(b)(1). No objections have been filed, and Defendant

Scisco submitted a waiver of allocution. [R. 42.] Generally, this Court must make a de novo

determination of those portions of the Recommended Disposition to which objections are made.

28 U.S.C. § 636(b)(1)(c). When no objections are made, as in this case, this Court is not

required to “review . . . a magistrate’s factual or legal conclusions, under a de novo or any other
                                                   3
standard.” See Thomas v. Arn, 474 U.S. 140, 151 (1985). Parties who fail to object to a

magistrate judge’s report and recommendation are also barred from appealing a district court’s

order adopting that report and recommendation. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). Nevertheless, this Court has examined the record and agrees with Magistrate Judge

Ingram’s Recommended Disposition. Accordingly, and the Court being sufficiently advised, it is

hereby ORDERED as follows:

       1.      The Recommended Disposition [R. 41] as to Defendant Elizabeth Scisco is

ADOPTED as and for the Opinion of the Court;

       2.      Defendant Scisco is found to have violated the terms of her Supervised Release as

set forth in the Report filed by the U.S. Probation Officer and the Recommended Disposition of

the Magistrate Judge;

       3.      Scisco’s Supervised Release is NOT REVOKED;

       4.      Ms. Scisco is SENTENCED to serve eight consecutive weekends of intermittent

confinement;

       5.      Ms. Scisco must complete her current term of supervision scheduled to end on

September 23, 2020; and

       6.      The USPO must contact Judge Ingram following Ms. Scisco’s completion of

intermittent confinement for the purpose of scheduling a status conference for an update on the

Defendant’s welfare.




                                                4
This the 15th day of April, 2019.




                                    5
